        Case 7:21-cv-00205 Document 1 Filed on 05/21/21 in TXSD Page 1 of 5




                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     McALLEN DIVISION

MARIA DEL CARMEN CERECEDO                             §
VILLALOBOS,                                           §
     Plaintiff,                                       §
                                                      §
vs.                                                   §         CIVIL ACTION NO. 7:21-cv-205
                                                      §
NATHANIAL YATES and OMNI                              §
ENTERPRISES,                                          §
     Defendants                                       §

                                          NOTICE OF REMOVAL

         THE UNITED STATES OF AMERICA (“the United States”), the real defendant in interest

in this case, and NATHANIAL YATES and OMNI ENTERPRISES, the named defendants in this

action, where NATHANIAL YATES is an employee of the United States Immigration and

Customs Enforcement (“ICE”), an agency of the United States, and OMNI ENTERPRISES is an

alias company of the United States used to register certain government-owned vehicles

(collectively “the United States 1”), by and through the Acting United States Attorney for the

Southern District of Texas, hereby remove to this Court the above-styled Texas state court case

which arose from the filing of the attached Original Petition (“Petition”). Said removal is pursuant

to, and in full accordance with, 28 U.S.C. §§ 1441 and 2679(d)(2).




         Under the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq. (“the FTCA”), the only proper defendant in a
         1

case where state tort causes of actions are asserted against an employee of the United States who has been certified by
the United States Attorney as acting, at all times relevant to the suit, within the course and scope of his or her
employment, would be the United States. In this case, the Acting United States Attorney for the Southern District of
Texas, pursuant to the provisions of 28 U.S.C. §2679(d)(1), as amended by the Federal Employees Liability
Reform and Tort Compensation Act of 1988, Public Law 100-694, and by virtue of the authority vested under 28
C.F.R. §§15.3 and 50.15, has certified named defendant Nathanial Yates as acting, with regard to the allegations of
the Complaint, within the course and scope of his employment with ICE. See infra.
       Case 7:21-cv-00205 Document 1 Filed on 05/21/21 in TXSD Page 2 of 5




        1. This action was commenced on April 19, 2021, in the 389th Judicial District Court of

Hidalgo County, Texas, as case No. C-1484-21-H, and styled Maria del Carmen Cerecedo

Villalobos, Plaintiff, v. Nathanial Yates and Omni Enterprises, Defendants. True copies of the

live pleadings and service documents are attached, along with a copy of the case docket sheet.

        2. Defendant Nathanial Yates is employed by ICE, and has been at all times relevant to

the case. Plaintiff claims that on June 3, 2019, Nathaniel Yates negligently caused a collision

between the vehicle he was driving (which is owned by the United States) and the vehicle being

driven by Plaintiff. Plaintiff seeks recovery for personal injuries alleged to have been caused as

the result of the accident.

        3. 28 U.S.C. §2679(b) provides that the remedy against the United States under the Federal

Tort Claims Act, 28 U.S.C. § 2671, et seq. (“the FTCA”), for common law state torts committed by

federal employees acting within the scope of their office or employment shall be exclusive of any

civil action against the employee arising out of the same subject matter. Upon certification by the

Attorney General or his designee that the individual named defendant acted within the scope of

his or her employment, the action is deemed to be against the United States under the FTCA, and

the United States must be substituted as the sole defendant with respect to the common law claims.

28 U.S.C. §2679(d).

        4. The Attorney General’s certification that a named defendant employee acted within the

scope of his employment at the time of the incident in question conclusively establishes scope of

employment for purposes of removal. 28 U.S.C. §2679(d)(2). The Attorney General has delegated

the authority to certify scope of employment for purposes of 28 U.S.C. §2679 to the Assistant

Attorney General of the Civil Division, to Directors of the Torts Branch of the Civil Division, and

to the United States Attorneys. 28 C.F.R. §15.3(a) and Appendix to Part 15 (2015).



        2   Notice of Removal
      Case 7:21-cv-00205 Document 1 Filed on 05/21/21 in TXSD Page 3 of 5




       5. The Acting United States Attorney for the Southern District of Texas has certified that

Defendant Nathanial Yates was acting within the scope of his federal employment at the time of the

common law tort alleged in Plaintiff’s Petition. A copy of the Certification is attached to this

pleading as Exhibit 1. This lawsuit is thus removable to federal court pursuant to 28 U.S.C. §

2679(d)(2), as well as pursuant to 28 U.S.C. § 1441(a), because the United States District Court

has jurisdiction over the action under 28 U.S.C. § 1346(b)(1).

       6. Written notice of the filing of the Notice of Removal will be promptly served upon

counsel for Plaintiff, and a copy of the Notice of Removal will be filed with the District Clerk of

Hidalgo County, Texas. A copy of the Notice to State Court of Filing of Notice of Removal is

attached to this pleading as Exhibit 2. Copies of the Petition, other pleadings, service of process

records, and the District Court Docket Sheet, are attached herein as Exhibits 3 through 9.

       7. No summons has been served in this suit on the United States Attorney for the Southern

District of Texas, notwithstanding the requirement for service of same under federal law when

federal employees are sued, either in their individual or official capacity. Fed.R.Civ.P. 4(i). The

United States of America has not made an appearance, nor filed any pleadings or papers, in the

aforesaid state court action, nor have named Defendants Nathaniel Yates or Omni Enterprises. No

process has been served upon Yates, thought on April 28, 2021, less than 30 days from the filing

of this Notice of Removal, a copy of the Petition was delivered by certified mail to an office of

Homeland Security Investigations, an agency of the United States, in San Antonio, Texas.

       8. Bond is not required for the filing of the notice of removal. 28 U.S.C. § 2679(d)(2).

                                             Respectfully Submitted,
                                             JENNIFER B. LOWERY
                                             Acting United States Attorney

                                             /s/ David Guerra
                                             David Guerra

        3   Notice of Removal
      Case 7:21-cv-00205 Document 1 Filed on 05/21/21 in TXSD Page 4 of 5




                                             Assistant United States Attorney
                                             U.S. Attorney’s Office, Southern Dist. of
                                             Texas1701 W. Hwy. 83, Suite 600
                                             McAllen, Texas 78501
                                             (956) 618-8010 (956) 618-8016 (fax)
                                             Texas Bar No. 08575200
                                             Southern District of Texas No. 14435




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Removal has been

forwarded to the following via email and certified mail, return receipt requested, on May 21, 2021

to:

Richard Jason Nava
Attorney at Law
4909 Bissonnet St, Suite 100
Bellaire, Texas 77401
esewicerin@stem—lawgroup.com

                                             /s/ David Guerra
                                             DAVID GUERRA
                                             Assistant United States Attorney




        4   Notice of Removal
      Case 7:21-cv-00205 Document 1 Filed on 05/21/21 in TXSD Page 5 of 5




            INDEX OF THE PLEADINGS, ORDERS AND EXECUTED PROCESS

       The following list includes all of the instruments filed in state court as of May 24, 2021:

       1.       Certification of Scope of Employment by the United States Attorney
       2.       Notice to State District Court of Removal
       3.       Plaintiff's Original Petition filed 44/19/21
       4.       Citation Issued as to Defendant Nathaniel Yates
       5.       Citation Issued as to Defendant Omni Enterprises
       6.       Return of Service on Omni Enterprises, and
       6.       District Court Docket Sheet as of 5/20/21.

                  ALL ATTORNEYS APPEARING IN THE PROCEEDING

Plaintiff’s Attorney:

Richard Jason Nava
Attorney at Law
4909 Bissonnet St, Suite 100
Bellaire, Texas 77401
7 13/661-9900 Main
713/21 8-2425 Direct
713/666-5922 Facsimile
esewicerin@stem—lawgroup.com

Attorney for Defendants Nathanial Yates, Omni Enterprises
       and the UNITED STATES

David Guerra
Assistant United States Attorney
U.S. Attorney’s Office
Southern District of Texas
1701 W. Hwy. 83, Suite 600
McAllen, Texas 78501
Telphone: (956) 618-8010
Facsimile: (956) 618-8016
Texas Bar No. 08575200
Southern District of Texas No. 14435
David.Guerra@usdoj.gov



        5   Notice of Removal
